Order entered May 2, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00079-CV

            EDDIE & SHIRLEY JONES AND ALL OCCUPANTS, Appellants

                                              V.

                HSBC BANK USA NATIONAL ASSOCIATION, Appellee

                      On Appeal from the County Court at Law No. 1
                                  Dallas County, Texas
                           Trial Court Cause No. 13-06600-A

                                          ORDER
       Because appellants have failed to comply with the Court’s March 26, 2014 directive to

file written verification that they have requested preparation of the reporter’s record and have

either paid the reporter’s fee or been found to be entitled to proceed without pre-payment of

costs, we ORDER the appeal submitted without the reporter’s record. See TEX. R. APP. P.

37.3(c). Appellants shall file their brief no later than June 2, 2014. Appellee’s April 18, 2014

motion to dismiss is DENIED.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE